Citation Nr: 1217286	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 1999, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder, to include a sebaceous cyst.  

4.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to the Veteran's service-connected PTSD.  

5.  Entitlement to service connection for residuals of a urinary tract infection.  

6.  Entitlement to service connection for a respiratory disorder, to include seasonal allergies.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and April 2008 rating decisions of the Appeals Management Center Resource Unit in Bay Pines, Florida, and the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  The May 2005 rating decision granted service connection for major depression.  In the October 2011 supplemental statement of the case, the service-connected psychiatric disorder was recharacterized as PTSD (formerly rated as major depression).  

In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 60 days, in which the Veteran submitted additional medical evidence.  The Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2011). 

The issues of entitlement to an initial rating in excess of 50 percent for PTSD; entitlement to a TDIU; and entitlement to service connection for a skin disorder, to include a sebaceous cyst; a gastrointestinal disorder; and respiratory disorder, to include seasonal allergies; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The application received by VA on October 4, 1995, on a VA Form 21-526, Veteran's Application for Compensation or Pension, is reasonably construed as both a claim for pension and compensation for PTSD (previously characterized as depression and anxiety).  

3.  Competent and probative evidence of residuals of a urinary tract infection are not of record.  

4.  In a July 1971 rating decision, service connection for a cyst on the right shoulder was denied.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

5.  The evidence received since the July 1971 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder, to include a sebaceous cyst.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of October 4, 1995, for the grant of service connection for PTSD (formerly rated as major depression) have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 (2011).

2.  Residuals of a urinary tract infection were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

3.  The July 1971 rating decision that denied entitlement to service connection for a cyst on the right shoulder is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

4.  New and material evidence has been submitted since the July 1971 rating decision, and the claim of entitlement to service connection for a skin disorder, to include a sebaceous cyst, is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In light of the favorable decision as it relates to the issues of reopening the Veteran's claim for service connection for a skin disorder, to include a sebaceous cyst, and entitlement to an effective date earlier than March 10, 1999, for the grant of service connection for PTSD, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claim of service connection for a skin disorder, to include a sebaceous cyst, is being REMANDED to the AMC for further development.  

Turning to the remaining service connection claim, the Board finds that the VCAA notice requirements have been satisfied by December 2006 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records, and records from the Social Security Administration (SSA).  

The Board notes that VA also provided the Veteran with an examination in connection with his claim for service connection for residuals of a urinary tract infection.  The Veteran was scheduled for an examination in March 2007, but failed to report for such examination.  VA's duty to assist the veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this case, the RO has provided the Veteran with the opportunity to report for a recent VA examination to clarify the current state of his disability.  Nevertheless, the Veteran failed to report for the scheduled VA examination, and the Board must rely upon the evidence in the claims file to reach its decision.  38 C.F.R. § 3.655 (2011).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Earlier Effective Date for the Grant of Service Connection for PTSD

The Veteran contends that an effective date earlier than March 10, 1999, is warranted for the grant of service connection for PTSD.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  However, a claim for pension is not necessarily a claim for compensation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997)(VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa.)  

The Veteran contends that an earlier effective date is warranted for the grant of service connection for PTSD.  Specifically, according to a November 2011 statement from the Veteran's representative, October 4, 1995, should be the effective date for the grant of service connection for PTSD.  The Veteran's representative is referring to the date VA received the Veteran's claim for nonservice-connected pension for depression and anxiety.  He asserts that the October 1995 claim for nonservice-connected pension benefits should also be considered a claim for compensation benefits.  

As stated previously, the Board notes that VA is not automatically required to treat every pension claim as also being a compensation claim.  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the Court considered whether the appellant submitted information which indicated a belief in entitlement to service connection for PTSD.  The Court examined whether there was clear evidence of an intent to file a claim for service connection for PTSD.  The Court held that a claim for nonservice-connected pension may be construed as a claim for service connection disability compensation, depending on the evidence submitted in or with the application.  Stewart v. Brown, 10 Vet. App. 15 (1997).  

In this case, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension dated September 28, 1995.  It was received by the RO on October 4, 1995.  The Veteran listed depression and anxiety as the nature of sickness, disease, or injuries for which the claim is being made.  While the Veteran completed the sections for pension in its entirety, he also completed portions of the form for compensation.  Specifically, a notation on VA Form 21-526 reads "Skip Items 19, 20, and 21 IF YOU ARE NOT CLAIMING COMPENSARION FOR A SERVICE-CONNECTED DISABILITY."  The Veteran skipped item 19, but completed items 20 and 21.  He listed receiving treatment for depression and anxiety at several private medical facilities.  

Based upon the evidence of record, the Board finds that there is intent on the part of the Veteran to request entitlement to service connection for an acquired psychiatric disorder in the October 4, 1995 formal application for benefits.  Thus, the claim for pension may also be considered a claim for compensation for a psychiatric disorder, to include depression and PTSD.  38 C.F.R. § 3.151(a).  The Board has thoroughly reviewed the claims file and concludes that no other formal or informal claims for service connection for a psychiatric disorder were received prior to the October 4, 1995 formal application for benefits.  Accordingly, for the reasons stated above, the Board concludes that an effective date of October 4, 1995, and no earlier, is warranted for the grant of service connection for PTSD (formerly rated as major depression).  

Residuals of a Urinary Tract Infection

The Veteran asserts that service connection is warranted for residuals of a urinary tract infection.  At the November 2011 Board hearing, the Veteran testified that he was diagnosed with urethritis in service.  After discharge from service, the Veteran stated that he was again diagnosed with urethritis in 1987 and 1994.  Since that time, he admitted to taking no prescribed medication for the disorder, but contends that he has residuals of a urinary tract infection that are attributable to his active military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002).  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records reflect treatment for acute urethritis and urinary tract infection.  Specifically, in January 1970, service treatment records note complaints of being sick for one week.  Physical examination testing revealed no cough, sore throat, chest pain, chills or fever.  He was assessed with a urinary tract infection and prescribed Phenergan.  In March 1971, the Veteran was diagnosed with acute urethritis, due to gonococcus.  Upon discharge from service, clinical evaluation of the Veteran was normal, and urinalysis testing was negative.  See the April 1971 report of medical history.  

Post service treatment records beginning in August 1987 show treatment for a bladder disorder.  Particularly, as reflected on an August 1987 copy of a private prescription form, the Veteran was prescribed an antibiotic used to treat his "severe bladder infection."  Post service treatment records thereafter show no complaints, treatment, or diagnosis of a urinary tract infection or residuals thereof.  In fact, at no time since the Veteran filed his claim for service connection for a urinary tract infection in September 2005 has residuals of a urinary tract disorder or a urinary tract infection been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Probative and credible evidence of residuals of a urinary tract infection are not present.  The Veteran was informed in December 2006 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the private treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has residuals of a urinary tract infection due to his military service.  This contention is not found to be credible because it is inconsistent with the treatment records which do not show any complaints of, treatment for, or a current diagnosis of a urinary tract infection.  There is no competent, probative or credible evidence of record that documents the presence of residuals of a urinary tract infection.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed residuals of a urinary tract infection, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent or credible evidence of residuals of a urinary tract infection, service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for residuals of a urinary tract infection, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 

A Skin Disorder, to include a Sebaceous Cyst

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2011); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In a July 1971 rating decision, the RO denied service connection for a cyst on the right shoulder.  The RO explained that while service treatment records show treatment for a furuncle on the right shoulder in April 1970, there was no evidence of a diagnosis or treatment for a cyst after service.  Additionally, the Veteran was scheduled for a VA examination and failed to report to the scheduled examination.  As such, service connection for a cyst on the right shoulder was denied because the in-service treatment for a cyst on the right shoulder was considered acute and transitory in nature with no residuals since there was no evidence of a current disability in the record.  The Veteran received notice of the decision in July 1971.  The decision was not appealed, and thus subsequently became final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  
The Veteran contends that his sebaceous cyst originated in service.  At the November 2011 hearing, the Veteran stated that he incurred a furuncle on his right shoulder and received treatment for the cyst.  Since that time, he explained that he has incurred cysts around the same area of the original cyst in service.  The Veteran asserts that service connection is warranted for sebaceous cysts.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for a skin disorder, to include a sebaceous cyst.  Since the rating decision, the pertinent evidence received into the record includes private treatment records, which reflect complaints and treatment for a cyst on the right neck.  See the private medical records dated June 2008.  More importantly, is a medical statement from a private dermatologist received by the RO in August 2008.  The dermatologist stated that he has treated the Veteran for various disorders of the skin, including recurring sebaceous cysts, acne vulgaris, acne rosacea, seborrheic dermatitis, and inflammation of his sebaceous glands.  He explained that the Veteran had skin problems during his adolescent years and the skin problems have continued and exacerbated since his military service and adult life.  He further added that these skin disorders occurred during his military service and recurs on a frequent and periodic basis.  Given the state of the current record and the newly-received evidence, the Board finds that new and material evidence has been submitted.  Having submitted new and material evidence, the Veteran's claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2011); 38 C.F.R. § 3.156 (2011).  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date of October 4, 1995, for the grant of service connection for PTSD is granted.  

Entitlement to service connection for residuals of a urinary tract infection is denied.  

As new and material evidence has been received, the claim of entitlement to service connection for a skin disorder, to include a sebaceous cyst, is reopened.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In regard to the claimed gastrointestinal disorder, the Veteran contends that this disorder is attributable to his service-connected PTSD.  A May 2008 private treatment record reflects complaints of acid reflux, with a diagnosis of mild intermittent episodes of gastroesophageal reflux disease (GERD).  Additionally, as previously noted, the Veteran is service-connected for PTSD.  The evidence of record does not include a medical opinion commenting as to whether it is at least as likely as not that his GERD was caused or aggravated by his service-connected PTSD.  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Turning to the claimed respiratory disorder and a skin disorder, to include a sebaceous cyst, the Veteran asserts that service connection is warranted for both disorders.  Specifically, the Veteran contends that his respiratory disorder existed prior to service and became worse during his military service.  He testified that he suffered with bronchitis as a child, which worsened in service due to stress and lack of sleep.  He also testified that he incurred a sebaceous cyst on his right shoulder in service, and since that time, the cyst reoccurs on the neck and near the right shoulder.  See the November 2011 Board hearing transcript.  

Upon entry into service, clinical evaluation of the Veteran's head, face, neck, scalp, nose, sinuses, ears, mouth, and throat were all normal, as reflected on the April 1969 report of medical examination at enlistment.  On the report of medical history at enlistment, the Veteran reported to have lived with someone who had tuberculosis, as well as having been treated for bronchitis as a child, but denied having or had previously a skin disease; ear, nose or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath; pain or pressure in chest; or a chronic cough.  See the April 1969 report of medical history.  While in service, the Veteran visited sick call in April 1970 with complaints of a furuncle on the right shoulder.  Physical examination of the Veteran revealed a cyst in the right deltoid area that was open but not draining.  The right shoulder was soaked in warm water, a sterile dressing was applied, and he was placed on light duty thereafter.  In October 1970, the Veteran returned to sick call with complaints of a sore throat and congestion for two days.  He was diagnosed with pharyngitis and prescribed medication.  Upon discharge from service, clinical evaluation of the Veteran's head, face, neck, scalp, nose, sinuses, ears, mouth, and throat were all normal.  See the April 1971 report of medical examination.  

Review of post service treatment records document the Veteran's complaints and treatment for skin and respiratory disorders.  Specifically, a July 2008 private medical statement indicates that the Veteran has complained of recurrent episodes of nasal congestion with a runny nose or rhinorrhea, hay fever symptoms, seasonal allergy exacerbations, and acute bouts of sinusitis.  He also reported to the private physician that his sinus problems date back to approximately 1970, while on active military duty.  Additionally, in an undated private medical statement, a private physician notes that the Veteran has various skin disorders, including sebaceous cysts, and concludes that he has endured problems with his skin prior to service and the problems were exacerbated through his military service.  He further added that the skin disorders occurred during his military service and reoccur on a frequent and periodic basis.  

The Board notes that the Veteran is competent to assert that he has experienced symptoms relating to his claimed respiratory and skin disorders before and/or during service.  As such, there remains some question as to whether the Veteran's claimed disorders preexisted service and were aggravated by service or whether they had their onset during his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's contentions regarding his claimed respiratory and skin disorders and the medical evidence suggesting his respiratory and skin disorders are possibly attributable to his military service, the Board finds that VA examinations are necessary prior to final appellate review for the claims on appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, in regard to the Veteran's increased rating claim for his service-connected PTSD, the Veteran testified at the November 2011 hearing that he currently receives treatment for such disability at the New Bridge Services facility in Pompton Plains, New Jersey.  This is also supported by a December 2011 private medical statement from a staff psychiatrist at the facility.  However, upon review of the evidentiary record, only records as of May 2006 from this facility have been obtained.  Since VA has notice of outstanding private treatment records that are potentially relevant to the claim on appeal, VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(c) (West Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Additionally, in the December 2011 private medical statement, the private psychiatrist indicated that the Veteran's service-connected disability has worsened in severity.  In light of this new statement indicating a worsening of the Veteran's symptoms associated with his service-connected PTSD, the Board has no discretion and must remand this matter to afford the Veteran opportunity to undergo a VA psychiatric examination prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11 - 95 (1995), 60 Fed. Reg. 43, 186 (1995).

The Board notes that since the disposition of the service-connected PTSD claim could have a significant impact upon the Veteran's TDIU claim; this later claim is inextricably intertwined and it is appropriate to defer consideration of this claim until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private treatment records for the Veteran's service-connected PTSD as of May 2006 from the New Bridge Services in Pompton Plains, New Jersey.  The Veteran should be requested to sign any necessary authorization for release of these records to VA.  All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under  38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disorder, to include GERD.  All necessary tests should be performed and all diagnoses pertaining to the gastrointestinal tract must be rendered.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current gastrointestinal disorder is related to an event, injury, or disease in service.  

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal disorder is caused or aggravated by a service-connected disability, to specifically include his service-connected PTSD.  

If the examiner finds that the Veteran's gastrointestinal disorder is aggravated by the service-connected PTSD, he/she should indicate the degree of disability of the gastrointestinal disorder before it was aggravated and its current degree of disability.  If the gastrointestinal disorder was not caused or aggravated by the service-connected PTSD, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

3.  Schedule the Veteran for a VA examination to determine to determine the nature and etiology of his respiratory disorder, to include seasonal allergies.  All necessary tests should be performed, and the examiner should identify all current respiratory disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.
Thereafter, the examiner should provide an opinion as to whether any current respiratory disorder clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression or the disorder or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

For any respiratory disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not related to service or any event of service.

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

4.  Schedule the Veteran for a VA examination to determine to determine the nature and etiology of his skin disorder, to include sebaceous cysts.  All necessary tests should be performed, and the examiner should identify all current skin disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.

For each skin disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's service.  

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

5.  Schedule the Veteran for a VA PTSD examination. The claims folder must be made available to the examiner.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  A complete rationale must be provided for each opinion expressed.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and describe the extent to which the Veteran's service-connected PTSD affects his ability to obtain or retain gainful employment (without regard to his age or non service-connected disabilities).  


6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


